PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
VERLEUR et al.
Application No. 15/307,976
Filed: 31 Oct 2016
For VAPORIZER

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.137(a), filed February 3, 2021 and supplemented on March 11, 2021, to revive the above-identified application.  This is also a decision on the concurrently filed renewed petition pursuant to 37 C.F.R. § 1.181, requesting the withdrawal of a holding of abandonment.

The petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

The renewed petition pursuant to 37 C.F.R. § 1.181 is DISMISSED.

A timeline of the relevant events is as follows:

This application was filed electronically pursuant to 35 U.S.C. § 371 on October 31, 2016, including, inter alia, an Application Data Sheet (ADS) which lists four joint inventors.  A properly executed inventor’s oath or declaration from each named inventor was not included on initial deposit.1  

On December 6, 2016, the United States Patent and Trademark Office (USPTO) issued a Notice of Acceptance of Application under 35 USC 371 and 37 CFR 1.495.  The notice does not indicate that an oath or declaration was received on initial deposit.  
On June 14, 2017, the USPTO issued a non-final Office action.

On November 13, 2017, applicant filed a reply to the non-final Office action along with a two-month extension of time to make timely the response.

On February 20, 2018, the USPTO issued a final Office action.

On August 20, 2018, applicant filed a reply to the final Office action along with a three-month extension of time to make timely the response.

On October 9, 2018, the USPTO issued an advisory action.

On October 9, 2018, subsequent to the expiration of the maximum extendable period for providing a response to the final Office action mailed on February 20, 2018, applicant filed a first Request for Continued Examination (RCE).

On December 11, 2018, the USPTO issued a non-final Office action.

On June 11, 2019, applicant filed a petition to revive this application pursuant to 37 C.F.R. § 1.137(a).

On January 7, 2020, prior to the revival of this application, the USPTO issued a final Office action.

On January 15, 2020, the USPTO improperly issued a decision granting the petition to revive this application pursuant to 37 C.F.R. § 1.137(a).

On February 28, 2020, applicant filed a reply to the final Office action.

On March 10, 2020, the USPTO issued an advisory action.

On March 30, 2020, applicant filed a second RCE.

On April 7, 2020, the USPTO issued a Notice of Improper RCE, which indicates 37 C.F.R. § 371(c) has not been complied with since an inventor’s oath or declaration for each inventor has not been received.
On May 7, 2020, applicant filed a third RCE along with two declarations and two substitute statements (neither of these substitute statements is acceptable, which will be discussed later in this decision).

On June 12, 2020, the USPTO issued a non-final Office action.

On July 17, 2020, the USPTO issued a notice of abandonment, which indicates continued examination under 37 CFR § 1.114 does not apply in a national stage application under 35 U.S.C. § 371 unless the requirements of 35 U.S.C. § 371(c) have been complied with, including the requirement for the inventor’s oath or declaration.

Regarding the renewed petition pursuant to 37 C.F.R. § 1.181:

With this renewed petition, the undersigned has not located any arguments that assert the application is not in fact abandoned.  It follows the record does not support a finding that the holding of abandonment should be withdrawn.

Regarding the petition pursuant to 37 C.F.R. § 1.137(a):

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section; and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

With this petition, Petitioner has submitted an acceptable explanation of the period of delay.  Moreover, in light of the fact that the June 11, 2019 petition pursuant to 37 C.F.R. 
§ 1.137(a) was improperly granted via the mailing of a decision on January 7, 2020, this decision grants both this petition and nunc pro tunc, and as such a second petition fee is not required.

To date, requirements one, two, and four of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. 
§ 1.137(a) is not applicable, as a terminal disclaimer is not required.2  

The Technology Center will be made aware of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that the amendment and remarks received on March 11, 2021 can be processed in due course.  

It is noted petitioner has also submitted a request to excuse an error in the erroneous payment of a petition fee at the small entity rate.  However, 37 C.F.R. § 1.4(c) prohibits the inclusion of this request within the petitions seeking the withdrawal of the holding of abandonment and the revival of this application.  Petitioner should file a separate petition pursuant to 37 C.F.R. § 1.28(c).

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.3  All other inquiries 
concerning examination procedures or status of the application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 The Transmittal Letter to the United States Designated/Elected Office (DO/EO/US) concerning a Submission under 35 U.S.C. 371 that was included on initial deposit has been reviewed by the undersigned, and it expressly indicates that an oath or declaration for each inventor was not attached. 
        2 See 37 C.F.R. § 1.137(d).
        3 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).